Citation Nr: 0126635	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  98-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure.

2.  Eligibility for Dependents Educational Assistance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service in the Navy from August 
1954 to September 1958, and in the Army from February 1958 to 
March 1975.  This matter comes before the Board of Veteran's 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana which denied service 
connection for the cause of the veteran's death, claimed as 
due to Agent Orange exposure, and denied eligibility for 
Dependents Educational Assistance (DEA).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era and is presumed to have been exposed 
to herbicides, including Agent Orange.

3.  The veteran died in December 1997 as the result of 
pneumonia due to acute myelogenous leukemia (AML).

4.  The veteran's AML was diagnosed in 1996, and a VA 
physician has related the AML to the veteran's exposure to 
Agent Orange.

5.  Resolving the benefit of the doubt in favor of the 
appellant, the veteran's death from AML is related to 
military service.


CONCLUSIONS OF LAW

1.  The veteran's AML, which contributed substantially and 
materially to the cause of his death, was incurred as a 
result of military service.  38 U.S.C.A. §§ 1110, 1310 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5100 et seq. (West Supp. 
2001)); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).

2.  Entitlement to Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A., Chapter 35, is 
granted.  38 U.S.C.A. Chapter 35 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides for certain notice and assistance to claimants under 
certain circumstances.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).

By virtue of the RO's notices and rating determinations, 
including the Statement of the Case (SOC) issued during the 
pendency of the appeal, the appellant was given adequate 
notice of the pertinent regulations pertaining to the claim 
for service connection for cause of the veteran's death, 
claimed as due to Agent Orange exposure.  VA has also secured 
all VA and private medical records that the appellant 
indicated were pertinent to the claims on appeal, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  VA's duty to 
assist the claimant in this regard accordingly has been 
satisfied.  Furthermore, in light of the grant of benefits 
contained herein, the Board concludes that there is no 
further duty to assist the appellant in the development of 
these claims.  See VCAA of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).

At the time of the veteran's death, he had been service 
connected for prostate cancer that had been determined to be 
the result of exposure to herbicide agents during his active 
duty in the Republic of Vietnam during the Vietnam Era.  

The death certificate indicates that the veteran died in 
December 1997 at the age of sixty.  The immediate cause of 
death was pneumonia.  He death certificate indicated that the 
pneumonia was due to, or as a consequence of, myeloblastic 
leukemia.  The dates of onset for each of the conditions that 
caused or contributed to the cause of the veteran's death 
were not reported on the death certificate.

According to a private hospital report dated in September 
1996, the veteran was first diagnosed with acute myeloblastic 
leukemia in July 1996.  He underwent a bone marrow transplant 
in July 1997, after a bone marrow aspiration and biopsy 
revealed myeloid leukemia.  After several courses of 
chemotherapy, the veteran experienced some temporary, partial 
remissions.

Records generated during the veteran's last hospitalization 
indicated that he was admitted in November 1997 after a 
follow-up examination showed a relapse of acute myelogenous 
leukemia.  Despite chemotherapy, his condition deteriorated 
and he developed pneumonia.  He died in December 1997.

Along with the VA Form 9 received by the RO in December 1998, 
the appellant submitted some literature about prostate 
cancer, acute nonlymphocytic leukemia, and acute myeloid 
leukemia.  According to such literature, prostate cancers 
typically metastasize to the lymph nodes, bones, lungs, 
liver, and kidneys.  Typical treatments are radiation therapy 
and chemotherapy.

The submitted literature indicates that acute nonlymphocytic 
leukemia is alternatively named myeloid leukemia and acute 
myeloblastic leukemia.  The causes of the disease, according 
to the literature, are unknown.  However, radiation, some 
toxins such as benzene, and some chemotherapy agents are 
thought to cause leukemia.  Abnormal chromosomes may also 
play a role in the development of the disease.  Risk factors 
include exposure to radiation and chemicals.

Finally, according to the literature submitted by the 
appellant, acute myeloid leukemia is the most common second 
malignancy (a different or second cancer found in a patient 
previously treated for cancer).  Causes may include exposure 
to ionizing radiation, chemical exposure to benzene, 
hydrocarbon, or solvents, and treatment with either 
alkylating agents or other drugs such as chloramphenicol and 
phenylbutazone.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  
Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft-tissue sarcoma, multiple myeloma, and certain 
respiratory cancers.  

Where chloracne or other acneform disease consistent with 
chloracne or porphyria cutanea tarda becomes manifest to a 
compensable degree within one year of the last date on which 
the veteran was exposed to an herbicide agent during active 
service; where respiratory cancer becomes manifest to a 
compensable degree within thirty years of the last date on 
which the veteran was exposed to an herbicide agent during 
active service; and where Hodgkin's disease, non-Hodgkin's 
lymphoma, soft-tissue sarcoma, or multiple myeloma becomes 
manifest to a compensable degree any time after service, 
service incurrence will be presumed.  

In addition, service connection is warranted for acute and 
subacute peripheral neuropathy that manifests itself to a 
degree of 10 percent at or within a year after the date of 
the last exposure to an herbicide agent and prostate cancer 
that manifests itself to a degree of 10 percent at any time 
after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994); 61 Fed.Reg. 41442 (Aug. 8, 1996).  In this case, 
AML is not a condition for which the Secretary has 
specifically determined a presumption of service connection 
is warranted.

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  That is, service connection for the cause of the 
veteran's death may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. 
§ 3.303(d)) if the evidence shows that the veteran's AML was 
etiologically related to exposure to Agent Orange in service 
or otherwise to service, even though the disability is not 
among those enumerated at 38 C.F.R. § 3.309(e).  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the instant case, the evidence of record contains a July 
1999 medical opinion from a VA physician that indicates an 
etiologic relationship between the veteran's AML and his 
military service.  This VA physician stated that he had 
reviewed all of the medical data in the veteran's claims 
file.  He further stated that he was of the opinion that the 
veteran's second malignant tumor, i.e., the acute myeloid 
leukemia, was most likely due to his previous exposure to 
herbicides (i.e., Agent Orange).

In assessing the evidence of record, the Board finds that 
resolution of reasonable doubt in the appellant's favor is 
warranted.  That is, the Board concludes that the evidence 
supports a finding that the veteran's AML was incurred as a 
result of his exposure to Agent Orange during service.  While 
this type of cancer is not a presumptive disease associated 
with exposure to herbicides, as identified in 38 C.F.R. 
§ 3.309(e), there is no medical evidence to show conclusively 
that the veteran's AML was not caused by exposure to 
herbicides.  The RO did not obtain any medical opinion to the 
contrary.  Indeed, the opinion of the VA physician that the 
veteran's AML was related to his exposure to herbicides 
during service has not been rebutted.  Thus, the Board finds 
that there is sufficient medical evidence to support a 
finding that it is possible, if not probable, that the 
veteran's AML was related to his exposure to herbicides 
during service.  Accordingly, the Board concludes that the 
appellant's claim should be granted.

Section 1310 of Title 30 of the United State Code provides 
that when a veteran dies from a service-connected disability, 
VA shall pay dependency and indemnity compensation (DIC) to 
such veteran's surviving spouse.  Under 38 U.S.C.A. 
§ 3501(a)(1)(B), the term "eligible person" for purposes of 
benefits under Chapters 35 (DEA) and 36 includes the 
surviving spouse of any person who died of a service-
connected disability.  

Since the Board has found that entitlement to service 
connection for the cause of the veteran's death is warranted, 
the benefits that would be payable if the veteran died from 
service-connected disability, including DEA, are also 
warranted.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to the provisions 
governing the award of monetary benefits.

Entitlement to Dependents' Educational Assistance benefits 
under the provisions of 38 U.S.C.A., Chapter 35, is granted.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

